Citation Nr: 1021874	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile & adaptive equipment or for adaptive equipment 
only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A Travel Board hearing was held at 
the RO in August 2009.

The issue of entitlement to service connection for a lung 
disability as secondary to herbicide exposure has been raised 
by the record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.   In this regard, the Board notes that 
the claims file was transferred back to the RO temporarily in 
December 2009 in order for the RO to begin processing a new 
claim filed by the appellant in this case.  It is not clear 
whether this action was related to the claim of service 
connection for a lung disability as secondary to herbicide 
exposure.  In any event, the RO has not adjudicated this 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence does not show that the 
Veteran experiences the loss of use or loss of an extremity, 
significantly impaired vision, or other similar disabling 
conditions which require special adaptations to a motor 
vehicle or other conveyance for safe operation.

3.  Service connection is in effect for post traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling effective 
April 17, 2002, for residuals of a right ulna fracture, 
evaluated as 10 percent disabling effective September 25, 
1970, for hypertension, evaluated as 10 percent disabling 
effective April 11, 1979, for right elbow bursitis with 
residuals of excision of bursa, evaluated as 10 percent 
disabling effective September 7, 1995, and for a scar of the 
right iliac crest, evaluated as 10 percent disabling 
effective September 7, 1995; the Veteran's combined 
evaluation for compensation is 80 percent effective April 17, 
2002.

4.  The Veteran also is in receipt of a total disability 
rating based on individual unemployability (TDIU) effective 
April 17, 2002.

5.  The competent medical evidence shows that the Veteran 
does not experience any disability due to loss of use or 
complete loss of function of any extremity, any blindness, or 
loss or loss of use of the hands which require special 
housing adaptations.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.808 (2009).

2.  The criteria for specially adapted housing or a special 
home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.350(a)(2), 3.809 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2006, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claims for automobile and adaptive equipment or 
adaptive equipment only and for specially adapted housing or 
a special home adaptation grant, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
The Veteran's voluminous Social Security Administration (SSA) 
records also have obtained and associated with the claims 
file.  A review of these records indicates that they consist 
largely of duplicate copies of the Veteran's VA treatment 
records.  These records also show that the Veteran has been 
denied SSA disability benefits on multiple occasions in July 
1997, June 1998, January 2001, October 2002, and in September 
2003.  

Additionally, the examinations provided and medical opinions 
obtained are adequate for rating purposes as the examinations 
were performed based upon a review of the pertinent medical 
evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  The Veteran's 
representative contended at the August 2009 Board hearing 
that VA had not provided the Veteran with examinations to 
assess the current level of disability for his service-
connected disabilities other than for his service-connected 
PTSD.  As will be explained below, the evidence shows that 
the Veteran does not meet the basic eligibility criteria for 
either an automobile or adaptive equipment or for specially 
adapted housing.  Accordingly, additional examinations are 
not required.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn 
to the merits of the Veteran's claims.

The Veteran contends that he is entitled to financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment.  The Veteran also contends 
that he is entitled to specially adapted housing or to a 
special home adaption grant because his service-connected 
disabilities have resulted in the complete loss of use in 
multiple extremities.  He testified in August 2009 that he 
required more than the current adaptive equipment (a chair 
lift) which was attached to his current minivan to 
accommodate his current level of disability.  He also 
testified that his current vehicle was too small for him to 
transport his family and he required financial assistance 
from VA in purchasing a much larger sport utility vehicle 
(SUV).  He testified further that problems with his knees had 
forced him to use his motorized wheelchair, which VA had 
provided to him, inside his home and entitled him to 
financial assistance in purchasing a new home or in modifying 
the interior of his current home to accommodate his motorized 
wheelchair.  He also testified further that his bilateral 
knee problems had resulted in a series of falls and he was 
afraid of falling at any time due to bilateral knee weakness.

Under 38 U.S.C.A. § 3901(a), entitlement to automobile and 
adaptive equipment only may be established if the evidence 
demonstrates a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808(a).  A Veteran also may be entitled only to 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more. Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve. Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  See 38 C.F.R. § 4.124a, DC 8521.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to financial 
assistance in the purchase of an automobile & adaptive 
equipment or for adaptive equipment only.  The Veteran 
testified at his August 2009 Board hearing that he already 
had adaptive equipment provided by VA to accommodate his 
motorized scooter in his current vehicle (a Kia minivan).  He 
essentially contends that he is entitled to purchase a much 
larger SUV (a Chevy Suburban) at VA's expense and additional 
adaptive equipment to accommodate his motorized scooter and 
his family in this new vehicle.  The Board notes initially 
that service connection is not in effect for impaired vision 
so the Veteran is not entitled to an automobile and/or 
adaptive equipment on that basis.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808(a).  When he filed this claim in November 
2006, the Veteran indicated that he experienced the permanent 
loss of use of both feet.  This assertion is not supported by 
the objective medical evidence of record, however.  There 
also is no objective medical evidence that any of the 
Veteran's service-connected disabilities have resulted in the 
loss, or permanent loss of use, of at least one foot or a 
hand, however, such that he is entitled to an automobile 
and/or adaptive equipment on this basis.  38 U.S.C.A. § 3901; 
38 C.F.R. § 3.808(a).  There also is no objective medical 
evidence that any of the Veteran's service-connected 
disabilities have resulted in ankylosis of at least one knee 
or one hip such that he is entitled to an automobile and/or 
adaptive equipment on this basis.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  

On VA outpatient treatment in May 2008, the Veteran 
complained of giving way of the right knee and frequent 
falls.  He denied any right knee pain but reported laxity in 
the knee and feeling that the knee was moving out of place 
when he fell.  He ambulated with a cane.  Physical 
examination showed mild patella effusion on the right knee, 
no laxity, a good range of motion, and no erythema or 
increased warmth.  The Veteran also wore a left leg brace.  
The assessment included bilateral knee pain with a history of 
bilateral tendon repair.

In September 2008, the Veteran complained that he had fallen 
in his yard 1 week earlier after his knee gave way.  Physical 
examination showed no clubbing, cyanosis, or ecchymosis in 
the Veteran's extremities.  The impressions included status-
post fall with no acute fractures.

The Veteran apparently sustained a left ankle fracture in 
December 2008 which was treated and then resolved.  Although 
the Veteran continued to wear an Aircast on his left distal 
tibia when seen on VA outpatient treatment in March 2009, he 
reported that he was able to ambulate with minimal to no 
discomfort.  He also reported that he had tried ambulating in 
recent weeks without wearing the Aircast "and seemed to do 
okay and denie[d] experiencing any swelling."  Physical 
examination showed minimal to no tenderness to palpation of 
the anterolateral aspect of his left ankle and a full range 
of left ankle motion.  The Veteran's use of the Aircast was 
discontinued and he was advised to start walking without it.  
That same day, it was noted that the Veteran had reported to 
a VA outpatient psychiatric treatment visit in a wheelchair 
with an orthopedic boot on his left foot.  

On VA psychiatric examination in April 2009, it was noted 
that the Veteran was able to do some driving "and is able to 
shop and do a few chores."  It also was noted that the 
Veteran was independent in his activities of daily living.    

There is no objective medical evidence that the Veteran was 
treated for any disabilities which resulted in the loss or 
permanent loss of use of the right foot or either of his 
hands such that he is entitled to financial assistance in the 
purchase of an automobile & adaptive equipment or for 
adaptive equipment only.  The Veteran's recent VA outpatient 
treatment records indicate that, although he fell down and 
fractured his left ankle in December 2008, this problem was 
resolved with treatment and did not result in the loss or 
permanent loss of use of his left foot.  It seems unlikely 
that the Veteran would be able to operate his current 
motorized wheelchair, which he used at the August 2009 Board 
hearing, without the use of at least one of his hands.  The 
Board observes that no loss or functional loss of a foot or 
hand or any knee or hip ankylosis was recorded at any of the 
Veteran's recent VA outpatient treatment visits in 2008 and 
2009 although he apparently fell several times at home.  The 
Board also observes that it would be unlikely that the 
Veteran could drive, shop, or maintain independence in his 
activities of daily living if he were experiencing the loss 
or permanent loss of use of at least one foot or a hand.  The 
Veteran specifically testified in August 2009 that he could 
walk a little bit wearing both of his knee braces although he 
was likely to fall.  Both the objective medical evidence and 
the Veteran's lay testimony indicate that he does not 
experience the loss or permanent loss of use of at least one 
foot or a hand or any knee or hip ankylosis.  In summary, the 
Board finds that, because the Veteran does not meet the basic 
eligibility criteria for entitlement to financial assistance 
in the purchase of an automobile & adaptive equipment or for 
adaptive equipment only, this claim is denied.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to specially 
adapted housing or a special home adaptation grant.  The 
Veteran essentially has contended that his home, which 
contains outdoor wheelchair ramps, is not adapted 
sufficiently to his current level of disability.  When he 
filed this claim in November 2006, he requested financial 
assistance from VA to make his home more accessible due to 
his disabilities.  The Veteran did not identify which of his 
service-connected disabilities entitled him to specially 
adapted housing when he filed this claim.  The Board notes 
that the Veteran's total disability evaluation for 
compensation is 80 percent or less than total.  There is no 
single service-connected disability evaluated as 100 percent 
disabling which would be considered permanent and total in 
nature.  The Board acknowledges that the Veteran is in 
receipt of a TDIU but this reflects his inability to secure 
and maintain gainful employment as a result of his service-
connected disabilities and does not relate to the severity or 
permanency of any of these disabilities for specially adapted 
housing purposes.  

The Veteran testified in August 2009 that he had been given a 
wheelchair, motorized scooter, cane, and walker by VA.  His 
Board hearing testimony focused on his continuing bilateral 
knee problems, including weakness, frequent falls, and 
apparently failed surgical treatment for at least one of his 
knees.  The Board observes that service connection is not in 
effect for any knee disabilities.  There is no indication in 
any of the Veteran's recent VA outpatient treatment records 
that he experiences the loss or loss of use of both lower 
extremities such as to preclude locomotion, although he uses 
a motorized scooter.  The Board notes that the term 
"preclude locomotion" is defined, in part, in 38 C.F.R. 
§ 3.809 as the need for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion.   See 38 C.F.R. § 3.809 (2009).  The Veteran 
testified in August 2009 that his doctors "prefer" him to 
use a motorized scooter.  There is no evidence in his medical 
records that use of a motorized scooter is required for the 
Veteran's ambulation or that his VA physicians require him to 
use a scooter for this purpose.  In fact, it appears that the 
Veteran reported for several VA outpatient treatment visits 
in 2008 and 2009 without using his motorized scooter.  

There also is no evidence that the Veteran experiences any 
vision impairment such as bilateral blindness or having only 
light perception.  Nor does he experience any disability due 
to the anatomical loss or loss of use of one lower extremity.  
The medical evidence shows instead - and the Veteran appears 
to contend - that his function is limited by continuing 
bilateral knee problems.  Nor is there any medical evidence 
that the Veteran experiences loss or functional loss of use 
of one upper extremity and one lower extremity which creates 
balance and propulsion problems and limits his locomotion 
absent use of a wheelchair.  The Veteran testified in August 
2009 that wheelchair ramps already had been installed at VA 
expense on the outside of his home.  Although the Veteran 
contends that he has trouble walking because of bilateral 
knee problems, and although he uses a scooter occasionally, 
the objective medical evidence does not indicate that the 
Veteran has any problems with balance or propulsion which 
require the use of a wheelchair.  The Board acknowledges that 
service connection is in effect for residuals of a right ulna 
fracture and for bursitis of the right elbow with residuals 
of bursa excision; both of these disabilities are 
disabilities of the right upper extremity.  The medical 
evidence does not suggest any worsening of the Veteran's two 
service-connected right elbow disabilities or any other 
problems with either of his upper extremities.  In summary, 
because he does not meet the eligibility criteria for 
specially adapted housing, the Veteran's claim for 
entitlement to specially adapted housing also must be denied.

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant. 
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) (2009).  
The Veteran does not contend, nor does the record show, that 
he experiences blindness in both eyes with 5/200 visual 
acuity or that service connection is in effect for this 
disability.  The Veteran has asserted that his service-
connected disabilities result in anatomical loss or loss of 
use of both hands; as noted, however, the Veteran still has 
the ability to use all of his extremities.  No anatomical 
loss or loss of use of any extremities was noted in the 
Veteran's VA outpatient treatment records.  Service 
connection also is not in effect for anatomical loss or loss 
of use of both hands.  Therefore, a special home adaptation 
grant also is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to financial assistance in the purchase of an 
automobile & adaptive equipment or for adaptive equipment 
only is denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


